DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 28, 2019. Claims 1, 8-11,15-16, 20 and 25-36 are pending.  

Allowable Subject Matter
Claims 1, 8-11,15-16, 20 and 25-36 now renumbered 1-20  are allowed.
The closest prior art of record is over Dal-Mutto et al (Pub No.: 20190108396) in view of Das et al (Pub No.: US 2012/0317265) further in view of SUNWOO et al (Pub No.: 20190114532) further in view of Ryu et al (Pub No.: 20150206290) further in view of Beato (Pub No.: 20160188993). Dal-Mutto discloses a computer-implemented method (methods for automatic identification of objects – see [p][0002]) comprising: obtaining video input related to one or more manufacturing resources (gathering item for kits – [p][0072]) in a manufacturing environment (for e.g. kitting in a manufacturing environment – see [p][0072]); determining availability status information for at least one of the one or more manufacturing resources (assign one identity to each bin, for e.g. one object, empty bin and so forth – see [p][0164]) by applying one or more machine learning models to the obtained video input (note that the object assignment is done by 
However, Dal-Mutto does not teach wherein the one or more manufacturing resources comprise one or more racks in the manufacturing environment. 
Das discloses a method for detecting objects including wherein the one or more manufacturing resources comprise one or more racks in the manufacturing environment (see [p][0003]). Note the discussion above; the combination of Dal-Mutto and Das as a whole does not teach the one or more convolutional neural network comprising at least one sigmoid layer.
SUNWOO discloses a method for a convolution operation including wherein the one or more convolutional neural network comprising at least one sigmoid layer (see [p][0065]).
  	Dal-Mutto, Das and SUNWOO are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before SUNWOO into the methods for automatic identification of  Dal-Mutto as modified by Das for solving the problem created by a sigmoid function by
outputting `0` if the input value is less than 0, or continuously increases in proportion to
the value if not (see [p][0065]).
 None of the cited references in combination or singular teach the computer-implemented method, wherein determining the coordinates of the at least one manufacturing resource in the at least identified area of interest comprises: reading the one or more image frames in gray scale; resizing the one or more image frames read in gray scale; applying a blur filter to the one or more resized image frames; applying at least one edge detection technique to the one or more filtered image frames; and determining the coordinates of the at least one manufacturing resource in the at least identified area of interest based at least in part on the application of the at least one edge detection technique to the one or more filtered image frames.
 Ryu discloses a method of performing robust operation in a moving environment wherein determining the coordinates of the at least one manufacturing resource in the at least identified area of interest comprises: reading the one or more image frames in gray scale (image converted to gray image – see [p][0018]); resizing the one or more image frames read in gray scale (note that the gray scale image is resize – see [p][0041]); applying at least one edge detection technique to the one or more filtered image frames (note that the edge image is extracted from the reduced image – see [p][0051]); and determining the coordinates of the at least one manufacturing resource in the at least identified area of interest based at least in part on the application of the at 
 	Note the discussion above; the combination of Dal-Mutto, Das, SUNWOO and Ryu as a whole does not teach applying a blur filter to the one or more image frames.
 	Beato discloses method for evaluating the quality of a capture image applying a blur filter to the one or more image frames (see [p][0031]). 
 	Although the Examiner was able to locate all claims elements, the Examiner finds no reason to combine the references above. For example, Das is directed to processing items in a manufacturing environment, while Beato is directed to determining the quality of a captured document. These areas are divergent, and one of ordinary skill in the art would find no reason to combine the references. Furthermore, the present method improves over the prior art by obtaining video input related to one or more manufacturing resources in a manufacturing environment, determining availability status information for at least one of the one or more manufacturing resources by applying one or more machine learning models to the obtained video input, and outputting the determined availability status information to at least one user device associated with the manufacturing environment; thus overcoming challenges associated with delays in manufacturing cycle time, inefficient use of human labor, and non-optimal usage of manufacturing resources by determining manufacturing resource availability in real-time using machine learning models. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        October 18, 2021